Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158931
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 158931
                                                                   COA: 339802
                                                                   Wayne CC: 16-008446-FC
  LAWRENCE ISSAC McCREE,
          Defendant-Appellee.

  _________________________________________/

         By order of April 2, 2019, the application for leave to appeal the December 13,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having
  been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2019
           s1118
                                                                              Clerk